tcmemo_1997_162 united_states tax_court cordes finance corporation petitioner v commissioner of internal revenue respondent docket no filed date o christopher meyers for petitioner gary bloom for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiency and penalties with respect to petitioner's taxable_year penalties sec_6663 deficiency dollar_figure dollar_figure sec_6662 dollar_figure all section references are to the internal_revenue_code as amended and in effect during all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether respondent abused her discretion under sec_446 in computing an adjustment to change petitioner's method_of_accounting for interest_income from its automobile finance business whether petitioner is entitled to deduct a loss of dollar_figure that was claimed on its amended_return whether petitioner is liable for the civil_fraud penalty under sec_6663 and whether petitioner is liable for the accuracy-related_penalty under sec_6662 due to a substantial_understatement_of_income_tax findings_of_fact some of the facts have been stipulated by the parties the stipulation of facts the supplemental stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner was incorporated in oklahoma on date for the purpose of engaging in the business of automobile financing at the time its petition was filed in this court petitioner's principal_place_of_business was in lawton oklahoma petitioner reported income and expenses for federal_income_tax purposes on the basis of the accrual_method of accounting and used the calendar_year as its taxable_year during mr edmund j cordes was petitioner's president he oversaw all of petitioner's activities his education included high school and years of college he had studied accounting and business law in college and had received instruction in accounting while serving in the military during mr cordes owned or controlled directly or indirectly all of the stock of petitioner and four other corporations cordes building corp edmund cordes inc john cordes inc and eddie cordes inc these corporations were engaged in the business of selling and financing the sale of automobiles except for cordes building corp which was engaged in the business of buying real_property and constructing buildings for rental during petitioner's stock was owned by mr cordes' wife daughter and son as follows owner shares june j cordes jean ann cordes rigby johnny j corde sec_334 total big_number mr cordes' automobile dealerships referred their customers to petitioner to provide financing for the purchase of automobiles if the customer was credit- worthy petitioner would issue a check to the dealership for the purchase_price of the car and the customer would issue a promissory note to petitioner under which the customer would agree to pay the principal_amount of the note plus interest payment of the customer's promissory note was secured_by a mortgage on the automobile that was being financed petitioner's employees maintained a ledger card for every lending transaction each ledger card contained the customer's name the vehicle identification_number of the automobile that was being financed the principal_amount of the loan and the total interest that would accrue during the life of the loan during the life of the loan petitioner's employees would record the date and amount of each payment on the appropriate ledger card petitioner did not maintain a list of all loans outstanding and there was no way of knowing if a ledger card was lost or misplaced unless the borrower subsequently made a payment on the loan since its inception as a finance company in through and including the year in issue petitioner has used the same method_of_accounting to record loan transactions on its books_and_records at the time petitioner made a loan petitioner's employees debited petitioner's loan receivable account in an amount equal to the sum of the principal_amount of the loan and the total interest that would accrue over the life of the loan they credited petitioner's cash account in an amount equal to the principal of the loan and credited deferred interest_income in an amount equal to the interest to be paid_by the customer over the term of the loan as mentioned above after the loan was initially recorded petitioner's employees entered the date and amount of each payment made by the customer on the ledger card for the loan under petitioner's method of account- ing however petitioner did not accrue interest_income while the loan was outstanding and the customer was making payments interest was not accrued until the principal_amount of the loan was fully paid or petitioner repossessed the automobile securing the loan at that time petitioner recognized for book and tax purposes all of the interest that had been paid on the loan as of the end of petitioner had approximately big_number loans outstanding according to petitioner's balance_sheet at the end of there was a debit balance of dollar_figure in petitioner's loan receivable account and a credit balance of dollar_figure in petitioner's deferred interest_income account thus at the close of petitioner's balance_sheet reflected interest of dollar_figure to be realized after on petitioner's portfolio of loans the balances of petitioner's deferred interest account for the years through as reported on the balance sheets attached as schedule l to petitioner's federal_income_tax returns are as follows year deferred interest per schedule l dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure prior to respondent's audit petitioner's employees had not reconciled the deferred interest_income account with the customer ledger cards for approximately years mr robert hinman the managing principal of the lawton office of an accounting firm was responsible for the preparation of petitioner's tax returns from through the year in issue at no time did mr hinman examine petitioner's method_of_accounting for interest_income to determine whether it was consistent with generally_accepted_accounting_principles the internal_revenue_code or applicable treasury regulations petitioner reported interest_income for federal_income_tax purposes for the years and in the amounts as follows year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure during respondent's audit of petitioner's return respondent's agent learned of petitioner's practice of recording interest_income on its books_and_records only at the time a loan was paid off or at the time an automobile was repossessed in order to recompute petitioner's interest_income for federal tax purposes the agent sought and obtained from petitioner's representatives the customer ledger cards for all loans outstanding at the end of from the documents supplied by petitioner's representatives including the ledger cards and certain loan documents that had been prepared at the time the loans were made the agent computed the amount of deferred interest on each outstanding loan the interest that should have been reported on that loan using the accrual_method of accounting and the amount of deferred interest with respect to that loan at the end of the totals computed by the agent for all the loans outstanding are as follows aggregate deferred interest per ledger cards interest earned through end of dollar_figure dollar_figure ending deferred interest dollar_figure in passing we note the stipulation of the parties that the ending deferred interest as calculated by respondent in the amount of dollar_figure should be increased by dollar_figure we also note the stipulation that the earned interest as calculated by respondent in the amount of dollar_figure should be increased by dollar_figure in this opinion we shall continue to refer to the amounts originally calculated by respondent and used in the notice_of_deficiency in order to avoid confusion based upon the agent's analysis respondent determined that petitioner's interest_income had been understated in the amount of dollar_figure respondent also determined that petitioner's interest_income had been understated by the difference between the aggregate deferred interest computed from the ledger cards as shown above dollar_figure and the deferred interest shown on petitioner's books_and_records dollar_figure or dollar_figure accordingly respondent determined that petitioner's interest_income had been understated in the aggregate amount of dollar_figure ie dollar_figure plus dollar_figure during the audit respondent's agent asked mr cordes to provide certain information pertaining to petitioner's bank_deposits at citizens bank in lawton oklahoma mr cordes refused the agent's request accordingly the agent issued an administrative_summons to obtain the information directly from citizens bank pursuant to the summons the bank produced petitioner's deposit records for the months of january november and date after comparing petitioner's deposits during these months with the cash amounts recorded in petitioner's cash receipts journal the agent found that petitioner had omitted dollar_figure of income from its return respondent's agent found the following omitted amounts month omitted amount january november december dollar_figure big_number big_number total big_number respondent's agent also found that the above-omitted income had been posted to a liability account account characterized as a shareholder loan account as if petitioner's stockholders members of the cordes family had advanced funds to petitioner mr cordes had instructed petitioner's bookkeeper to post certain receipts as credits to account and not as income this was true for bankruptcy collections with respect to debts that had been written off late charge fees related to outstanding loans and sundry other receipts mr cordes and his family were able to draw upon account to pay personal expenses petitioner concedes that it omitted the above amounts from its return sometime after respondent's agent brought the above- omitted amounts and certain disallowed deductions to mr cordes' attention during the audit petitioner filed form 1120x amended u s_corporation income_tax return with the internal_revenue_service center austin texas on that return petitioner reported additional gross_receipts in the aggregate amount of dollar_figure composed of the following items deposits to account no late charges collection fees bankruptcy collections american express payments martin's restaurant payments total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the above items designated as payments to american express and martin's restaurant are payments for personal expenses of edmund j cordes and his family that were deducted on petitioner's return as repossession costs petitioner's amended_return for claims a loss in the amount of dollar_figure to offset the additional income reported on the return and it makes reference to an adding machine tape to explain the nature of the loss in substance the adding machine tape states as follows cordes finance corp cash in bank notes rec notes payable e june cordes edmund cordes inc bldg corp capital stock surplus retained earnings loss interest earned chg off rep loss salaries payroll_taxes repo exp legal acctg postage misc taxes int paid group ins big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the amount of the loss identified on the adding machine tape is the same as the net_income per books reported on schedule m-1 reconciliation of income per books with income per return of petitioner's return according to schedule m-1 petitioner's loss of dollar_figure was offset by income in the amount of dollar_figure attributable to changing petitioner's method_of_accounting for bad_debts from the reserve_method to the specific charge method the difference between those amounts dollar_figure is the taxable_income reported by petitioner for thus the loss of dollar_figure claimed by petitioner on its amended_return for had already been claimed on petitioner's return for on date petitioner issued a check to itself in the amount of dollar_figure as reimbursement for the amounts paid from account for the personal expenses referred to above on date petitioner issued a second check to itself in the amount of dollar_figure as reimbursement for the receipts that had been misclassified as funds contributed to petitioner by edmund j cordes and deposited to account during both of these checks in the aggregate amount of dollar_figure were charged to petitioner's account respondent mailed a notice_of_deficiency pertaining to petitioner's return in which respondent determined the deficiency in income_tax and penalties set out at the beginning of this opinion in computing the subject deficiency respondent made the following three adjustments to petitioner's return other income other deductions-- repossession costs bad_debts dollar_figure big_number big_number total adjustments big_number the adjustment labeled other income is composed of the following items additional interest_income dollar_figure reconciliation of deferred interest account additional income reported on amended_return other income big_number big_number big_number parenthetically we note that the tax_deficiency determined by respondent was computed without taking into account the limitation in tax provided by sec_481 and petitioner has not raised that as an issue in this case in reference to the additional income reported on petitioner's amended_return dollar_figure respondent concedes that two of the items of additional income the aggregate payments to american express of dollar_figure and the aggregate payments to martin's restaurant of dollar_figure duplicate the repossession costs adjustment of dollar_figure determined in the notice_of_deficiency we note that the sum of the payments to american express and martin's restaurant is dollar_figure or dollar_figure less than the adjustment for repossession costs petitioner concedes that the remaining items reported on its amended_return in the aggregate amount of dollar_figure are additional income opinion change_of method_of_accounting for interest_income the first issue for decision in this case involves petitioner's method_of_accounting for the interest earned on its portfolio of car loans at the time each loan was made petitioner credited its deferred interest_income account by the full amount of the interest to be earned over the term of the loan however petitioner did not debit that account or otherwise take interest_income into account for book or tax purposes until the loan was paid off or it repossessed the automobile securing the loan in effect petitioner did not accrue interest with respect to any loan that was outstanding at the end of the year respondent determined that petitioner's method_of_accounting for interest_income did not clearly reflect income pursuant to respondent's authority under sec_446 respondent further determined an increase in the income reported by petitioner in in the amount of dollar_figure to effect a change in petitioner's method_of_accounting for interest as described above respondent's adjustment is composed of two elements first based upon petitioner's records of all loans outstanding at the end of respondent determined that the interest earned on those loans through the end of is dollar_figure respondent computed this amount by taking interest into account ratably over the life of each of the subject loans the parties have stipulated that the following is a summary of the earned interest on loans outstanding at the end of as computed by respondent year amount dollar_figure big_number big_number big_number big_number big_number big_number petitioner's trial memorandum makes the following statement concerning this element of respondent's adjustment respondent's schedule indicates it totals dollar_figure but it actually foots to dollar_figure aside from this small difference petitioner agrees that if a change in accounting_method is required here this is the correct method to use and that it arrives at the correct starting point to compute income petitioner did not specifically take issue with this element of respondent's adjustment either at trial or in its post-trial briefs the second element of respondent's adjustment is based upon the discrepancy in petitioner's deferred interest account on the one hand the balance_sheet submitted with petitioner's return as schedule l reports dollar_figure as the balance of petitioner's deferred interest account at the end of on the other hand the aggregate deferred interest recorded on the ledger cards for all of the loans outstanding at the end of is dollar_figure thus petitioner's balance_sheet reports deferred interest of dollar_figure more than the amount recorded on petitioner's loan ledger cards in order to reconcile this discrepancy and to bring the balance of petitioner's deferred interest account in line with the ending balance computed by respondent from petitioner's loan ledger cards viz dollar_figure respondent increased petitioner's income in the amount of dollar_figure the effect of both elements of respondent's adjustment on petitioner's deferred interest account can be summarized as follows deferred interest--ending balance per tax_return less earned interest per respondent less amount to reconcile discrepancy in deferred interest amount deferred interest--ending balance per loan ledger cards dollar_figure dollar_figure dollar_figure dollar_figure petitioner objects to the second element of respondent's adjustment petitioner's position is that this element has the effect of requiring petitioner to include in its income for interest that would otherwise not accrue until after petitioner's post-trial brief states as follows the commissioner's proposed method_of_accounting requires that any interest which has not already been recognized and which could possibly be earned at any time in the future on any contract outstanding at the end of be recognized as income in petitioner objected to this proposed change in accounting because it required the inclusion in income in of interest on installment note payments that are not due at the end of and won't be due for months or even years in the future according to petitioner respondent has in effect placed petitioner on an erroneous method_of_accounting to the extent that respondent computes petitioner's income by reference to unearned interest and has thus exceeded her authority to change petitioner's method_of_accounting under sec_446 we disagree neither the purpose nor the necessary effect of respondent's adjustment is to include in petitioner's gross_income for interest that will accrue after as described above petitioner treated interest as having been earned only when a loan was fully paid off or petitioner repossessed the automobile securing the loan and the loan was closed on petitioner's books the change_of_accounting_method that was made by respondent is to require interest to be ratably included in petitioner's income over the life of the loan based upon petitioner's records of loans outstanding at the end of respondent's agent found that interest in the amount of dollar_figure had been earned through the end of petitioner does not attack that computation under petitioner's method_of_accounting the amount of interest earned during the year is reflected as a decrease debit in the balance of the deferred interest account the ending balance of the deferred interest account is nothing more than the interest that potentially will be earned on petitioner's portfolio of loans in the future therefore it was necessary for respondent's agent to decrease the ending balance of petitioner's deferred interest account by the additional earned interest that she computed for the year however respondent's agent found that there was a discrepancy in the ending balance of petitioner's deferred interest account according to petitioner's balance_sheet the balance was dollar_figure but according to petitioner's loan ledger cards the balance was dollar_figure or dollar_figure less obviously the same discrepancy is found after the account is reduced by the amount of additional earned interest computed by respondent as shown in the following schedule petitioner respondent difference deferred interest--ending balance additional interest dollar_figure dollar_figure dollar_figure big_number big_number -- deferred interest--corrected balance big_number big_number big_number the above difference of dollar_figure is the amount of petitioner's deferred interest that is not substantiated by petitioner's loan ledger cards respondent determined that this amount represents additional interest that petitioner had failed to take into income to overcome respondent's determination as to this accounting adjustment petitioner bears a heavy burden_of_proof in that it must show that respondent's determination is arbitrary and unsupported by any basis in law 664_f2d_881 2d cir 91_tc_1101 affd 882_f2d_820 3d cir petitioner's position that respondent's adjustment does not comport with the accrual_method of accounting and is an erroneous method_of_accounting is based upon the premise that the above difference is interest that did not accrue in or in any prior year however petitioner has not introduced any evidence to rebut respondent's determination or to explain the difference contrary to the premise of petitioner's argument the ledger cards for loans outstanding at the end of substantiate deferred interest of dollar_figure less than the ending balance of the deferred interest account as shown on petitioner's balance_sheet we find that petitioner has not proven that respondent abused her discretion by determining that the difference described above is interest that accrued prior to accordingly we hereby sustain respondent's determination see prabel v commissioner supra before leaving this issue we note that petitioner made a halfhearted attempt at trial to argue that its method_of_accounting for interest_income is an appropriate method_of_accounting in support of that argument petitioner noted that it had consistently used the method for over years and it alleged that historically it suffers an unusually high incidence of repossessions petitioner did not prove the allegation of a high incidence of repossessions and appears to have abandoned the argument that its method_of_accounting was appropriate notwithstanding the abandonment of this argument it is clear that petitioner's method_of_accounting for interest_income did not clearly reflect income furthermore it is well within respondent's discretion under sec_446 to change a taxpayer's method_of_accounting which although consistently used over a period of years is erroneous and does not clearly reflect income e g 56_tc_1324 affd without published opinion 496_f2d_876 5th cir loss deduction from amended_return the stipulation of facts states as follows as an offset to the amounts reported in its amended_return as increases to taxable_income for the petitioner claimed a loss in the amount of dollar_figure said claimed loss remains in dispute between the parties as discussed in the findings_of_fact and as acknowledged by petitioner's accountant during his testimony at trial the loss claimed on petitioner's amended_return for duplicates the deductions claimed on petitioner's original return for the year there is no basis on which petitioner is entitled to deduct the same amounts twice and we reject petitioner's claim to deduct the loss as reserved in the above-quoted stipulation fraud_penalty respondent determined that petitioner fraudulently omitted income in the amount of dollar_figure from its return and determined that petitioner is liable for a civil_fraud penalty under sec_6663 in the amount of dollar_figure the omitted amounts arise from the fact that upon mr cordes' instructions petitioner's bookkeeper recorded bankruptcy receipts late charge fees and other miscellaneous receipts as increases in account a shareholder loan account rather than as income although petitioner admits the omission of dollar_figure from income petitioner contends that it should not be subject_to the fraud_penalty for two reasons first petitioner contends that it acted in good_faith and with reasonable_cause because it relied on the advice of its firm of certified public accountants second petitioner contends that there is no underpayment_of_tax as defined by sec_6664 sec_6663 provides that if any part of an underpayment is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud the commissioner bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b if the commissioner establishes that any portion of an underpayment is attributable to fraud then the entire underpayment shall be treated as attributable to fraud except as to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 in this case we construe respondent's statements at trial and in her post-trial briefs to concede that the only portion of the underpayment attributable to fraud is the portion attributable to the omission of dollar_figure as determined in the notice_of_deficiency accordingly we limit our discussion of the fraud_penalty to the omission_of_income in the amount of dollar_figure to prove fraud the commissioner must show that an underpayment exists and that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 398_f2d_1002 3d cir 80_tc_1111 the issue is one of fact to be determined upon a consideration of the entire record rowlee v commissioner supra 55_tc_85 in view of the fact that fraudulent intent can seldom be established by direct proof of the taxpayer's intention fraud is usually established by drawing inferences from the taxpayer’s entire course of conduct 94_tc_654 56_tc_297 the courts have developed several indicia or badges of fraudulent behavior these badges_of_fraud include conduct such as consistently understating income 416_f2d_737 7th cir parks v commissioner supra failing to cooperate with tax authorities 763_f2d_1139 10th cir affg tcmemo_1984_152 and any other conduct likely to mislead or conceal see 29_tc_940 we note that since petitioner is a corporation it can act only through its officers 34_tc_740 affd 325_f2d_1 2d cir in this case respondent has proven that dollar_figure of petitioner's income in was diverted to the personal benefit and use of mr cordes and his family petitioner concedes that it omitted gross_receipts in the amount of dollar_figure from its return including the dollar_figure with respect to which respondent determined the fraud_penalty respondent has also proven that the omission_of_income in the amount of dollar_figure was accomplished through a scheme designed by petitioner's president mr cordes to divert petitioner's collection of late charges bankruptcy receipts and miscellaneous other receipts to shareholder loan account and thereby to disguise the omitted income as loans or advances from mr cordes and his family mr cordes instructed petitioner's bookkeeper to book the subject receipts to account rather than to an income account furthermore during the audit respondent's agent asked mr cordes for petitioner's bank records in order to make a bank_deposits analysis mr cordes refused the agent's request and forced the agent to obtain the records directly from the bank mr cordes' refusal to cooperate with respondent's agent suggests that he intended to conceal petitioner's omission of the income in account cf zell v commissioner supra pincite we reject petitioner's contention that it relied in good_faith on the professional advice of its accountants there is no evidence in the record that petitioner's outside accountants were aware of the omitted receipts or that they advised petitioner or any of its employees to book the omitted receipts to account rather than to an income account this was done on the instructions of mr cordes under these circumstances petitioner's claim of reliance on its accountants is without merit moreover even if petitioner's certified public accountants had given such advice with knowledge of all of the relevant facts the advice would have been so clearly wrong that we could not find that petitioner relied upon the advice in good_faith see 94_tc_637 affd 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 90_tc_908 accordingly we sustain respondent's determination of the fraud_penalty under sec_6663 as to the underpayment attributable to dollar_figure of omitted income finally we reject petitioner's argument that the fraud_penalty under sec_6663 should not be imposed because there is no underpayment the term underpayment is defined by sec_6664 as follows the term underpayment means the amount by which any_tax imposed by this title exceeds the excess of-- the sum of-- a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made see also sec_1_6664-2 income_tax regs petitioner argues that there is no underpayment because exclusive of the accounting change issue there were actually more adjustments in taxpayer's favor than adjustments which would result in additional tax in effect petitioner is arguing that for purposes of determining the amount of the underpayment the tax imposed as that phrase is used in sec_6664 does not include the tax attributable to the accounting change issue petitioner cites no authority in support of that argument and we reject it as contrary to the statute and the regulations in this case respondent has proven that there is an underpayment_of_tax and that a portion of the underpayment is attributable to fraud_penalty for substantial_understatement_of_income_tax respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 in the amount of dollar_figure with respect to petitioner's taxable_year respondent determined that the penalty applied to the entire underpayment except for the portion attributable to the omission of dollar_figure with respect to which respondent determined the fraud_penalty in general sec_6662 imposes a penalty equal to percent of the portion of an underpayment_of_tax which is attributable to one or more of the items listed in sec_6662 including any substantial understate- ment of income_tax sec_6662 for this purpose an understatement_of_tax is defined as the excess of the amount of the tax which is required to be shown on the return for the taxable_year over the amount of the tax which is shown on the return reduced by any rebates sec_6662 in the case of a corporation an understatement is considered substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 petitioner argues that the accuracy-related_penalty should not apply for the same two reasons that the fraud_penalty should not be imposed petitioner argues first that it acted in good_faith and with reasonable_cause because it relied on the advice of its accountants and second that there is no underpayment_of_tax because exclusive of the accounting charge issue there were actually more adjustments in taxpayer's favor than adjustments which would result in additional tax petitioner does not cite the reasonable_cause exception contained in sec_6664 but its argument that it acted in good_faith is consistent with an argument under that provision at the outset we note that the deficiency determined in the notice_of_deficiency is based upon the following adjustments other income earned interest amount to reconcile discrepancy in deferred interest account income reported on amended_return dollar_figure big_number 1big_number other deductions repossession costs bad_debts big_number big_number big_number 1we note that respondent has conceded dollar_figure of this amount and that dollar_figure of this amount is subject_to the fraud_penalty in general the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs in making this determination the most important factor is the extent of the taxpayer's effort to assess its proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer id reliance on a qualified professional such as an attorney or accountant may demonstrate reasonable_cause and good_faith if the evidence shows that the taxpayer contacted a competent tax adviser and provided the adviser with all necessary and relevant information see 88_tc_1086 affd without published opinion 865_f2d_1264 5th cir affd sub nom 868_f2d_865 6th cir affd sub nom 864_f2d_93 9th cir affd without published opinion sub nom hatheway v commissioner 856_f2d_186 4th cir 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 we acknowledge that petitioner had a longstanding relationship with the same firm of certified public accountants who had initially advised petitioner concerning the creation of its accounting system however in this case there is no evidence that the errors in petitioner's income_tax return resulted from advice given to it by its certified public accountants mr hinman who assumed primary responsibility for petitioner's tax returns in testified that he did not review petitioner's method_of_accounting for interest similarly there is no evidence that he advised petitioner to omit income by booking receipts to account or in any other fashion or that he advised petitioner to deduct personal expenses of mr cordes as repossession costs mr hinman was the only member of petitioner's firm of outside certified public accountants to testify at trial moreover none of petitioner's employees who testified at trial attributed the errors in petitioner's return to advice received from its accountants therefore we reject petitioner's contention that it acted with reasonable_cause and in good_faith we also reject petitioner's contention that the accuracy-related_penalty should not be imposed because there was no underpayment as discussed above in connection with the fraud_penalty petitioner cites no authority for its contention that the underpayment in this case must be determined exclusive of the accounting change issue the definition of underpayment contained in sec_6664 and the regulations promulgated thereunder sec_1_6664-2 income_tax regs requires otherwise in light of the foregoing and concessions by the parties decision will be entered under rule
